USCA4 Appeal: 21-7343     Doc: 11        Filed: 08/09/2022   Pg: 1 of 3




                                           UNPUBLISHED

                             UNITED STATES COURT OF APPEALS
                                 FOR THE FOURTH CIRCUIT


                                             No. 21-7343


        DARRELL L. GOSS,

                           Plaintiff - Appellant,

                    and

        SASHA GASKINS,

                           Plaintiff,

                    v.

        SHONTATE MORLEY; MARY BRUMEUCCHI; CHRISTINE LONG; S.C.
        DEPARTMENT OF CORRECTIONS; BRYAN P. STIRLING,

                           Defendants - Appellees,

                    and

        PATTY BRITT-POOSER,

                           Defendant.



        Appeal from the United States District Court for the District of South Carolina, at
        Charleston. Bruce H. Hendricks, District Judge. (2:19-cv-02469-BHH)


        Submitted: July 29, 2022                                     Decided: August 9, 2022


        Before GREGORY, Chief Judge, NIEMEYER, Circuit Judge, and TRAXLER, Senior
        Circuit Judge.
USCA4 Appeal: 21-7343      Doc: 11         Filed: 08/09/2022    Pg: 2 of 3




        Affirmed by unpublished per curiam opinion.


        Darrell L. Goss, Appellant Pro Se. Gordon Wade Cooper, BUYCK LAW FIRM, LLC,
        Mt. Pleasant, South Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-7343      Doc: 11         Filed: 08/09/2022     Pg: 3 of 3




        PER CURIAM:

               Darrell L. Goss appeals the district court’s order adopting in part and modifying in

        part the recommendation of the magistrate judge and granting summary judgment to

        Defendants in his civil rights action. We have reviewed the record and find no reversible

        error. Accordingly, we affirm for the reasons stated by the district court. Goss v. Morley,

        No. 2:19-cv-02469-BHH (D.S.C. Sept. 9, 2021). We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    3